Name: 2014/681/EU, Euratom: Decision of the Representatives of the Governments of the Member States of 24 September 2014 appointing a Judge to the Court of Justice
 Type: Decision
 Subject Matter: EU institutions and European civil service;  organisation of the legal system;  Europe
 Date Published: 2014-09-30

 30.9.2014 EN Official Journal of the European Union L 284/46 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES of 24 September 2014 appointing a Judge to the Court of Justice (2014/681/EU, Euratom) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 253 and 255 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 106a(1) thereof, Whereas: (1) Under Articles 5 and 7 of the Protocol on the Statute of the Court of Justice of the European Union, and following the resignation of Mr George ARESTIS as of 6 October 2014, a Judge should be appointed to the Court of Justice for the remainder of the term of office of Mr ARESTIS, which runs until 6 October 2018. (2) Mr Constantinos LYCOURGOS has been proposed as a candidate for the vacant post. (3) The panel set up by Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of Mr Constantinos LYCOURGOS to perform the duties of Judge of the Court of Justice, HAVE ADOPTED THIS DECISION: Article 1 Mr Constantinos LYCOURGOS is hereby appointed Judge to the Court of Justice for the period from 7 October 2014 to 6 October 2018. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 24 September 2014. The President S. SANNINO